Citation Nr: 0006902
Decision Date: 03/14/00	Archive Date: 09/08/00

DOCKET NO. 94-47 067               DATE MAR 14, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina

THE ISSUE

Entitlement to an increased rating for a right knee disability,
currently rated 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel

INTRODUCTION

The veteran had active service from June 1977 to January 1988.

This appeal arises from a July 1994 rating decision from the RO in
Philadelphia, Pennsylvania, which among other things, assigned a
separate 10 percent rating for the veteran's service-connected
right knee disability. The veteran had previously been in receipt
of one 10 percent rating for arthritis of both knees. The effective
date of assignment of this separate 10 percent rating was in June
1993. Temporary total post-surgical convalescent ratings were in
effect for the right knee disorder from December 14, 1993 through
January 31, 1994, and from November 22, 1994 through December 31,
1994. The veteran was accorded a hearing with regard to his claim
for an increased rating for his right knee disability before a
hearing officer at the RO in January 1995, and a transcript of that
hearing is included in the claims folder. In a May 1995 hearing
before a hearing officer at the RO, the veteran testified regarding
the severity of his service-connected disabilities, including his
right knee disability. A transcript of that hearing is also
included in the claims folder.

In a February 1997 rating decision, the RO, among other things,
increased the rating for the veteran's service-connected right knee
disability to the current 20 percent rating from June 1993. In
January 1999, the Board of Veterans' Appeals (Board) remanded the
claim to the RO. This claim is now ready for appellate review.

FINDING OF FACT

The veteran's service-connected right knee disability is manifested
by complaints of right knee pain, a history of multiple right knee
surgeries, a normal gait on examination, clinical findings showing
an absence of subluxation, incoordination, weakened movement or
pain upon active movement, no more than slight limitation of
motion, and x-ray studies showing post-traumatic osteoarthritic
changes.

2 -

CONCLUSION OF LAW

A rating in excess of 20 percent for the veteran's service-
connected right knee disability is not warranted. 38 U.S.C.A. 1155,
5107 (West 1991); 38 C.F.R. 4.1, 4.40, 4.45, 4.71a, Diagnostic
Codes 5003, 5010, 5257, 5260, and 5261 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

During service, in June 1987, the veteran had a right knee
arthroscopy with shaving of the patellofemoral joint. The diagnoses
include chondromalacia, synovitis, and arthritis. During VA
hospitalization in December 1993, the veteran underwent a right
knee arthroscopy with removal of a loose body. The most recent
surgery on the veteran's right knee, in late 1994, was at a private
hospital. It involved an arthroscopy with removal of loose bodies
and a partial medial meniscectomy.

At a hearing in January 1995 before a hearing officer at the RO,
the veteran testified that he was employed as a part-time,
"flexible" employee by the U.S. Postal Service (USPS), and he drove
a large mail delivery truck. He explained that his right knee
bothered him when he drove in cold weather. He had aching pain and
swelling in his right knee joint two or three times a week. The
veteran indicated that he could not fully extend or pull back his
right leg when his right knee became swollen, and he sometimes wore
an ace bandage to provide additional support for his knee. He
testified that, due to physical limitations resulting from his
right knee and left knee disabilities, he had been required to
transfer from duties as a mail processor and had become a mail
delivery truck driver; losing a pay raise in transferring. At home,
he sometimes had problems with his right knee giving way. The
veteran's wife

- 3 -

indicated that he was unable to play with his children or perform
certain household chores.

In January 1995, a letter, dated June 1988, from the Harrisburg,
Pennsylvania field division of the USPS, was added to the claims
folder. The letter was addressed to the veteran and informed him
that he had been found medically unsuitable for employment as a
mail handler, due to medical findings that he had bilateral knee
arthritis, which was thought to be likely to increase in severity
with the continuous heavy lifting and walking required of a mail
handler. The letter added that postal employment would place the
veteran's health and safety in jeopardy.

In a March 1995 letter, J.R. Hamsher, M.D., indicated that the
veteran was directed to use crutches for three weeks following
right knee arthroscopic surgery performed in November 1994.

In a May 1995 hearing before a hearing officer at the RO, the
veteran testified that he was now driving a truck with an automatic
transmission, and he indicated that this was not as difficult for
his legs as driving a truck with a manual transmission had been.

Records of VA medical treatment of the veteran's knees, dating from
March 1993 to February 1995, include a health care provider's
assessment that the veteran had chronic bilateral knee pain, status
postoperative multiple arthroscopic knee surgeries. Records of VA
medical treatment of the veteran, dating from October 1994 to June
1995, include a June 1995 medical note, in which the veteran's
complaints of bilateral knee instability and chronic pain were
noted. The health care provider indicated that there was bilateral
medial lateral laxity on clinical evaluation.

The veteran was accorded a VA orthopedic examination in November
1996. He complained of right knee pain, and gave a history which
included three operations on his right knee. The examiner reported
that each of the surgical procedures consisted of debridement of
patellar degenerative cartilage, and most recently, a

4 -

lateral release had been performed. The veteran reported that
multiple loose bodies were found and extracted. He wore a brace on
his right knee for varus/valgus instability, with a question of
buckling. He was working as a truck driver. On clinical evaluation,
the veteran walked with a normal gait. He had right knee effusion.
Varus/valgus testing failed to disclose significant instability,
and Lachman and posterior drawer signs were negative for
abnormalities. The veteran had what was described as tremendous
right knee patellofemoral crepitus, with pain on direct pressure,
and right-sided medial joint line pain. His range of motion was 100
degrees minus zero degrees in the right knee. McMurray's and pivot
shift tests were negative for abnormalities. The examiner indicated
that the veteran's pain made it somewhat difficult for him to relax
during the examination. The examiner's assessment was of right knee
patellofemoral arthritis, with significant degeneration of the
patella hyaline cartilage. The examiner opined that this cartilage
degeneration may have been the source of the multiple loose bodies
referred to in the veteran's medical history. The examiner noted
that there was no evidence of varus/valgus instability or loss of
cruciate ligaments. The right knee effusion was thought to be
consistent with a diagnosis of right knee degenerative
patellofemoral arthritis.

In the January 1999 remand, the Board directed that the veteran be
scheduled for a VA orthopedic examination to determine the severity
of his service-connected right knee disability. The VA examination
was to comport with the holding of the United States Court of
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 2 Vet. App.
202 (1995) and the provisions of 38 C.F.R. 4.40 and 4.45. The
examiner was requested to report the veteran's pertinent medical
complaints, symptoms, and clinical findings, including both active
and passive ranges of motion of the right knee in degrees and in
all planes. The presence or absence of subluxation and/or lateral
instability was to be reported if present, and the examiner was
requested to note any weakened movement, excess fatigability, pain
on undertaking motion, or incoordination caused by the right knee
disability.

On February 1999 VA orthopedic examination, the examiner reported
having reviewed the veteran's medical records. The veteran gave a
history of multiple

- 5 -

right knee surgeries. He complained of recurrent right knee pain,
which increased in severity with squatting, bending and walking. He
reported that he occasionally wore a brace, and was working as a
delivery contractor. On clinical evaluation, the veteran was
ambulatory and did not evidence a limp. The right knee was normal
in external appearance, with a 1/4 inch increased circumference
over the left knee. Range of motion of the right knee included
extension to zero degrees, and flexion to 115 degrees. Cruciate and
collateral ligaments were intact. There was no evidence of
subluxation noted with the right knee under stress. There was no
evidence of incoordination, weakened movement or pain upon active
movement of the right knee. The right knee was tender to palpation
over the medial joint line, but McMurray's sign was negative for
abnormalities. Subpatellar crepitation was noted upon flexion and
extension of the right patellofemoral joint. The veteran's legs
were equal in length, and were without measurable circumferential
atrophy of either thigh or calf. Deep tendon reflexes were 1+ and
symmetrical bilaterally at the knees and ankles. Extensor hallucis
longus power was normal. Sensory and vascular examination was
within normal limits. The examination report also included the
examiner's comments on a March 1999 VA x-ray study of the veteran's
right knee. The examiner reported that x-ray study of the right
knee showed post-traumatic osteoarthritic changes. The diagnosis
was osteoarthritis of the right knee.

A March 1999 VA x-ray study of the veteran's right knee revealed no
evidence of a fracture or joint effusion. There was tricompartment
degenerative joint disease, with significant joint space narrowing
noted at the medial compartment. There was marginal osteophyte
formation along the superior aspect of the patella, with narrowing
of the patellofemoral joint. A well-corticated bone fragment was
noted inferior to the patella, and the examiner opined that this
probably represented an old partial avulsion. There was a large
ovoid and calcified bone fragment within the anterior joint space,
which was consistent with a loose body. The examiner's impressions
were tricompartment degenerative joint disease, most severely
affecting the medial compartment as well as the patellofemoral
joint, and a loose body within the anterior joint space.

6 -

Analysis

As an initial matter, the Board finds that the veteran's claim for
an increased rating for his service-connected right knee disability
is "well-grounded" within the meaning of 38 U.S.C.A. 5107(a). The
Court has held that, when a veteran claims a service-connected
disability has increased in severity, the claim is well-grounded.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a
schedule of ratings which is based upon the average impairment of
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.

In VAOGCPREC 23-97, it was indicated that a claimant who has
arthritis and instability of the knee may be rated separately under
Diagnostic Codes 5003 and 5257 "based on additional disability".
VAOGCPREC 23-97, reissued July 24, 1997. See also VAOGCPREC 9-98,
dated August 14,1998. Therefore, multiple disability ratings may be
warranted for the veteran's service-connected right disability if
indicated by the medical evidence.

Under Diagnostic Code 5257, moderate impairment of either knee,
including recurrent subluxation or lateral instability, warrants a
20 percent rating. A 30 percent rating requires severe impairment.
38 C.F.R. 4.71a, Code 5257. Under Diagnostic Code 5262, malunion of
the tibia and fibula of either lower extremity warrants a 20
percent rating when the disability results in moderate knee or
ankle disability. A 30 percent rating requires that the malunion
produce marked knee or ankle disability. 38 C.F.R. 4.71a, Code
5262. The RO has rated the right knee disorder, in part, under
Diagnostic Code 5262. However, the Board finds that this Code is
inapplicable. There has been no fracture of the right tibia or
fibula here and there is no malunion of the tibia or fibula. In any
event, we find that a 20 percent rating can be assigned under
Diagnostic Code 5257, because the right knee has been the subject
of three surgeries and the postoperative status right knee disorder
is compatible with moderate impairment. In the absence of any
degree of subluxation

- 7 -

or lateral instability, we do not find the severe right knee
impairment required for a 30 percent rating.

Under Diagnostic Code 5260, limitation of flexion of either leg to
30 degrees warrants a 20 percent rating. A 30 percent rating
requires that flexion be limited to 15 degrees. 38 C.F.R. 4.71a,
Code 5260. Under Diagnostic Code 5261, limitation of extension of
either leg to 15 degrees warrants a 20 percent rating. A 30 percent
rating requires that extension be limited to 20 degrees. 38 C.F.R.
4.71a, Code 5261.

On February 1999 VA orthopedic examination, the examiner reported
that the veteran's right knee demonstrated flexion to 115 degrees,
and extension to zero degrees. Accordingly, a rating in excess of
20 percent for the veteran's right knee disability is not warranted
under either Code 5260 or Code 5261. Additionally, having
recognized formulation of the current 20 percent rating under Code
5257, a question arises as to assignment of a separate 10 percent
rating under the above noted General Counsel opinions. To warrant
a separate 10 percent rating, the limitation of motion of the knee
would have to justify assignment of a noncompensable rating under
Code 5260 or 5261. As shown in Plate 11 of 38 C.F.R. 4.71, a full
range of motion (flexion and extension) of the knee is zero to 140
degrees. Under Code 5260, a noncompensable rating is warranted
where flexion is limited to 60 degrees. 38 C.F.R. 4.71a, Code 5260.
Under Code 5261, a noncompensable rating is warranted where
extension is limited to 5 degrees. 38 C.F.R. 4.71a, Code 5261. As
indicated above, the clinical findings show that the veteran's
right knee range of motion does not meet the criteria required for
noncompensable ratings under either Code 5260 or Code 5261.

In accordance with 38 C.F.R. 4.1, a disability must be viewed in
relation to its history and there must be an emphasis upon the
limitation of activity imposed by the disabling condition. In that
regard, the Board notes that, on the most recent orthopedic
examination of the veteran, in February 1999, the examiner noted
that the veteran walks without a limp, and the evidence shows that
he has continued his employment as a truck driver with USPS.

- 8 -

Pursuant to the holding of the Court in DeLuca, supra, disability
ratings based on limitation of motion do not subsume 38 C.F.R. 4.40
and 4.45. In DeLuca, the claimant sought an increased disability
rating for a musculoskeletal disorder, and the Court indicated that
the medical examiner should be asked to determine whether the joint
in question exhibited pain on use, weakened movement, excess
fatigability or incoordination and that these symptoms must be
considered in the rating determination. In this case, on VA
orthopedic examination in February 1999, the examiner reported that
the veteran's right knee showed no evidence of incoordination,
weakened movement or pain upon active movement of the right knee.
The veteran's complaints of right knee pain have been considered,
but the Board concludes that the current 20 percent rating
accurately reflects the severity of the service-connected right
knee disability. Accordingly, and for the foregoing reasons, the
Board finds that the preponderance of the evidence is against the
claim for a rating in excess of 20 percent for the veteran's right
knee disability, and the claim must be denied. 

ORDER 

A rating in excess of 20 percent for a right knee disability is
denied.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

9 - 



